Citation Nr: 0828999	
Decision Date: 08/26/08    Archive Date: 09/02/08

DOCKET NO.  04-18 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability, claimed as depression.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Todd M. Wesche, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION
 
The veteran served on active duty from March 1970 to March 
1971.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle , 
Washington , which denied the benefits on appeal.
 
The appellant appeared at a personal hearing before the 
undersigned Veterans Law Judge in March 2006 and testified 
regarding his symptomatology.  A transcript is of record.  
 
In a March 2007 decision, the Board denied the claims.  The 
veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In March 2008 Order, 
the Court granted a joint motion for remand, vacated the 
Board's March 2007 decision and returned the case to the 
Board for readjudication in accordance with the instructions 
in the joint motion.  
 
In his June 2008 statement in support of the veteran's claim, 
the representative asserted that the veteran has an 
outstanding claim pending for entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  This issue has not been 
adjudicated by the RO and is not currently before the Board.  
It is referred to the RO for appropriate development.  
 
 


FINDINGS OF FACT
 
1.  An acquired psychiatric disorder claimed as depression 
was not shown in service, the medical evidence does not 
establish that any currently diagnosed psychiatric disorder 
is related to the veteran's active military service; and a 
psychosis was not manifest to a compensable degree within one 
year of his discharge from active duty.  
 
2.  The veteran did not engage in combat with the enemy 
during military service.  
 
3.  The veteran has not been diagnosed with PTSD based on a 
verified stressor.  
 
 
CONCLUSIONS OF LAW
 
1.  An acquired psychiatric disorder, to include depression, 
was not incurred in or aggravated by military service; and a 
psychosis may not be presumed to have been so incurred. 
 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309(a) (2007).  
 
2.  PTSD was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2007).  
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Veterans Claims Assistance Act of 2000 (VCAA)
 
Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit pertinent evidence, as well as the specific evidence 
he is required to provide, and the specific evidence VA will 
attempt to obtain on his behalf.  Finally, VA has a duty to 
assist claimants in obtaining evidence needed to substantiate 
a claim.  This includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A.  
 
There is no issue as to providing an appropriate application 
form or completeness of the application.  Written notice 
provided in January 2002 correspondence fulfilled the 
provisions of 38 U.S.C.A. § 5103(a).  March 2006 
correspondence provided notice of the type of evidence 
necessary to establish an effective date and disability 
rating for the disability on appeal.  The case was 
readjudicated by the agency of original jurisdiction in a 
November 2006 supplemental statement of the case.  
 
Additionally, VA has secured all available pertinent evidence 
and conducted all appropriate development.  The service 
medical records are available, the veteran has been afforded 
a VA examination, and there is no pertinent evidence which is 
not currently part of the claims file.  Hence, VA has 
fulfilled its duty to assist the appellant in the development 
of his claim.  
 
In finding that no further development is warranted the Board 
acknowledges that the appellant was at one point receiving 
supplemental security income payments from the Social 
Security Administration.  Notably, however, the veteran has 
never argued, and the record does not otherwise show, that 
any Social Security record would link any currently diagnosed 
psychiatric disorder to his military service.  As such, there 
is no evidence that securing those records would result in 
any benefit flowing to the veteran.  Hence, the Board finds 
no duty to secure them.  Sabonis v. Brown, 6 Vet. App. 429 
(1994).  
 
Finally, the Board notes that in the March 2008 joint motion, 
the parties did not raise any arguments that VCAA notice or 
assistance was defective or prejudicial in any way.  The 
veteran has been afforded a meaningful opportunity to 
participate in the adjudication of the claims addressed in 
this decision, and there is no evidence of any VA error in 
notifying or assisting the veteran that reasonably affects 
the fairness of this adjudication or prejudice the 
appellant.  
 
Analysis
 
The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 
122, 128-30 (2000).  
 
Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
 
A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
using the word "chronic".  38 C.F.R. § 3.303(b).  Continuity 
of symptomatology is required where the condition noted 
during service (or in the presumptive period) is not shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Savage, 10 Vet. App. at 495.  Whether 
medical evidence or lay evidence is sufficient to relate the 
current disorder to the in-service symptomatology depends on 
the nature of the disorder in question.  Savage, 10 Vet. App. 
at 496-97.  
 
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).  
 
Certain chronic disabilities, such as a psychosis, if 
manifest to a degree of 10 percent within one year after 
separation from active duty, may be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).  
 
Congenital or developmental defects such as personality 
disorders are not diseases or injuries within the meaning of 
the applicable legislation on VA compensation benefits, and 
service connection is prohibited for personality disorders. 
 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2007); Beno v. Principi, 
3 Vet. App. 439 (1992).
 
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).  
 
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
credible evidence that supports and does not contradict the 
veteran's testimony.  See Doran v. Brown, 6 Vet. App. 283, 
289 (1994).  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see 
also, Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 
2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  
 
The veteran's service treatment records do not show that he 
was treated for, or diagnosed with, depression, PTSD, and/or 
a psychosis, including schizophrenia.  He was discharged from 
service due to a passive aggressive type immature personality 
disorder and adolescent adjustment reaction.  As noted above, 
service connection is prohibited for personality disorders. 
 See 38 C.F.R. § 3.303(c), Beno.  
 
The veteran does not allege, and evidence does not reflect, 
that he sought any type of professional medical help for a 
psychiatric disability until 2001, approximately 30 years 
after his discharge from service.  VA treatment records dated 
from 2001 to 2006 show that the veteran complained of PTSD, 
anxiety, depression, suicidal thoughts, hallucinations, and 
other psychiatric symptoms which he believed had been present 
since his service discharge.  He was diagnosed with a variety 
of psychiatric disorders, including personality disorders, 
depression, anxiety, a major depressive disorder without 
psychotic features, panic attacks, alcohol dependence and 
schizophrenia.  However, none of those disorders has been 
related to the veteran's military service by a medical 
professional.  In fact, upon VA examination in July 2006, the 
examiner opined that the veteran's depression and 
schizophrenia did not manifest during his period of active 
duty as evidenced by the behavior noted in treatment, and no 
criteria for either depression or schizophrenia were observed 
during his military service examinations.  
 
Without medical evidence linking any currently diagnosed 
psychiatric disorder to service, service connection may not 
be granted.  Boyer.  Moreover, there is no competent evidence 
in the record to support a finding that a psychosis was 
manifested to a compensable degree either in service or 
within one year of the veteran's discharge from service, and 
the veteran is not competent to diagnose himself with a 
psychosis.  Espiritu, Jandreau, Buchanan.  Again, the July 
2006 VA examiner specifically noted that no criteria for 
schizophrenia were observed during the veteran's military 
service.  This statement was based on a full review of the 
veteran's file, including the service medical records.  The 
veteran has not presented a medical opinion based on a review 
of the record to the contrary.  
 
In the March 2008 joint motion, the Board was specifically 
directed to provide adequate reasons and bases with regard to 
the applicability of 38 C.F.R. § 3.303(b) and to address the 
competency and credibility of the veteran's lay testimony 
regarding the veteran's reported symptomatology since 
service.  The representative argues that the veteran has 
established entitlement to service connection for an acquired 
chronic psychiatric disorder based solely on the appellant's 
reports of symptoms that he made to medical professionals 
since service, and the symptoms he reported in March 2006.  
The Board disagrees.  
 
Initially, the Board observes that the veteran was neither 
treated for, nor found to have symptoms consistent with 
depression or schizophrenia in service.  He was diagnosed 
with a personality disorder, and the July 2006 VA examination 
concluded based on his review of the relevant medical reports 
that no criteria for either depression or schizophrenia were 
observed during the veteran's military service examinations.  
Consequently, in the absence of the presence of any symptoms 
related to a compensable psychiatric disability in service, 
38 C.F.R. § 3.303(b) is inapplicable.  
 
Nevertheless, even assuming that 38 C.F.R. § 3.303(b) is 
applicable to the facts of this case, the Board points out 
that in Voerth v. West, 13 Vet. App. 117, 120 (1999), the 
Court made clear that 38 C.F.R. § 3.303 does not relieve the 
claimant of his burden of providing a medical nexus.  Voerth, 
13 Vet. App. 117, 120-1 (there must be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and the claimed continuous symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent).  Such evidence is clearly lacking 
in this case, and the veteran is not competent to diagnose 
himself with a psychiatric disability or to relate any of his 
reported symptoms to a currently diagnosed psychiatric 
disability.  Savage.  In fact, as noted above, the July 2006 
VA examiner concluded based on a full review of the record 
that there was no relationship between the veteran's 
currently diagnosed psychiatric disorder and his military 
service.  
 
Moreover, a prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or disease was 
incurred in service, which resulted in any chronic or 
persistent disability.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Here there is absolutely no medical evidence 
documenting symptoms related to a psychiatric disability 
until 30 years after the veteran was discharged from 
service.  Additionally, upon VA examination in July 2006, the 
examiner specifically noted that the veteran was not a 
reliable historian and that he was vague about his history 
prior to 2001.  Mental status evaluation revealed that his 
orientation was abnormal to place and time - he was unable to 
recall the proper day, date, date of month, year or season.  
 
As such, the Board finds the veteran's lay recall of symptoms 
"since service," including the September 6, 2001 VA 
psychiatry record, the November 7, 2001 VA medical report, 
the April 2004 substantive appeal assertions regarding social 
and industrial impairment, and the veteran's March 2006 
personal hearing testimony, noted in the March 2008 joint 
motion, to lack both competence and credibility.  Indeed, it 
appears that the veteran's statements were made in 
conjunction with his attempts to establish service connection 
for a psychiatric disorder.  Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) (VA cannot ignore a veteran's testimony 
simply because the veteran is an interested party; personal 
interest may, however, affect the credibility of the 
evidence).  For example, in a September 8, 2001 VA psychiatry 
note, it was reported that the veteran stated that his 
"objective for hospitalization was to be evaluated for PTSD 
and initiate [s]ervice [c]onnection."  It follows that any 
medical statements that relied on the veteran's statements 
alone would be lacking probative value.  Boggs v. West, 11 
Vet. App. 334, 345 (1998) (an assessment based on an 
inaccurate history supplied by the veteran is of no probative 
value);  Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (a 
presumption of credibility did not arise because physician's 
opinion was based upon "an inaccurate factual premise" and 
thus had "no probative value" since it relied upon veteran's 
account of his medical history and service background).  
Accordingly, the Board concludes that the veteran's lay 
evidence, in and of itself, is not sufficient to establish 
service connection for an acquired psychiatric disorder, 
including depression and or schizophrenia.  Jandreau, 
Buchanan.  
 
With regard to the claim to entitlement to service connection 
for PTSD, the Board finds that the medical evidence does not 
establish that the veteran has been diagnosed with PTSD based 
on a verified stressor that occurred during his active 
military service.  Moreover, there is no credible evidence of 
an independently verifiable inservice stressor.  Accordingly, 
service connection for PTSD may not be granted.  38 C.F.R. 
§ 3.303(f).  The veteran does not allege, and the evidence 
does not show, that he served in combat.  Hence, his 
statements alone that he experienced a stressor in service 
must be confirmed in the record.  His allegations that he was 
involved in an accident or other type of trauma in service, 
however, are not supported by either his service treatment 
records, service personnel records, or any other 
contemporaneously prepared record.  Moreover, in light of the 
July 2006 examiner's comment that the veteran is not a 
reliable historian, his statements regarding any alleged 
stressors more than 30 years after his discharge from service 
lack credibility.  
 
Finally, the Board notes that the representative argued in 
his June 2008 statement in support of the veteran's claim, 
that the Board should remand the case so that the appellant 
may be afforded a VA examination to obtain a nexus opinion 
that takes into account all of the pertinent medical 
evidence.  This development, however, has been adequately 
accomplished by VA.  The veteran was afforded a comprehensive 
VA examination in July 2006, and an opinion based on review 
of the record was obtained.  The Board finds, therefore, that 
the evidence is sufficient upon which to make a decision, and 
further development is not warranted by law.  
 
In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claims, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  
 
 
ORDER
 
Entitlement to service connection for an acquired psychiatric 
disability, claimed as depression is denied.  
 
Entitlement to service connection for PTSD is denied.  


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


